The papers in the case on file in this Court, purporting to be the transcript of the record in the Superior Court of the county of Bladen, fail to show that a court was held by a judge at the time and place prescribed by law. Nor does it appear that a grand jury presented an indictment against the defendant; nor does a judgment appear. For these and other less important defects the Attorney-General moved at the present term to dismiss the appeal.
Enough, however, appears in the papers — not the transcript of a record — to satisfy us that there is, or ought to be, a record in the court *Page 459 
mentioned, and we might direct the writ of certiorari to issue to the clerk of that court commanding him to certify to us a perfect transcript thereof, but on looking into what purports to be the case settled upon appeal for this Court, we find that the defendant's ground of exception is without the slightest merit, and we deem it proper to grant the motion to dismiss the supposed appeal. S. v. Butts, 91 N.C. 524; S. v. Johnston, post, 559.
Appeal dismissed.
Cited: S. v. Walker, 103 N.C. 413; S. v. Preston, 104 N.C. 735; S.v. May, 118 N.C. 1205; S. v. Stafford, 203 N.C. 603.